Title: Saturday June the 9th 1781.
From: Adams, John Quincy
To: 


       Got up in the morning at about 6 o’clock, and set myself to work; breakfasted at half past seven on tea. At about 1 o’clock Pappa came from the Hague; and ask’d me if I wou’d go to Amsterdam with him; I told him I would, with all my heart. He then told me, that I must put up some clothes and get ready before dinner, and come to dine with him at the Sign of the Golden Lion, all which I did. After dinner the horses were put into the carriage and we set away at about three o’clock. We went along down the broad Street and went down a small lane and out of the Haerlem-Poort; and down along by the Canal. We rode about 3 hours and arrived at about 6 o’clock at a house near Haerlem; we drank tea, and had our horses refresh’d at this house; and set away from it at about seven o’clock; we pass’d thro’ Haerlem, a small city where the Dutch say that the art of printing was invented by Laurence Janzoon Koster or Coster, Sexton of the Church; I have seen the first book which (they say) he printed; but there is a great dispute with this city and that of Stratsburg Strasbourg about this; these last say that one John Guttemberg invented it, and that Koster had only printed upon wood, as the Chinese had done for a long time before. The people of Haerlem say that Koster did print upon wood at first but that he tried it afterwards upon lead and finding he did it successfully he made it public; and that John Guttemberg was an apprentice of Koster’s; and that he stole his masters tools and ran away to Stratsburg and there sat himself up as the inventor of printing.
       I do not pretend to ascertain which of the two was the true inventor of it; for I believe that it would be a hard matter to prove.
       We passed along by the side of a Canal the whole way from Haerlem to Amsterdam. Arrived here at about 8 1/2 o’clock. Went into the Haerlem Port and after several twistings and turnings we arriv’d at Pappa’s house, which is upon the Keizers Gragt; in English the Emperors Canal. We found Mr. Dana here; brother Charles was gone out, but came home soon after. I shall copy in general every day some piece of Poetry or prose; and shall begin with that fine Soliloque of Hamlet, from Shakespeare.
      